Cole, Judge
(Abstract): These appeals for reappraisement of various items of merchandise concern the so-called British purchase cax, described in the law of the United Kingdom entitled, “Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48.” The said tax was held not to be an item to be included in foreign value as defined in section 402 (c) of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938 (19 U. S. C. 1940 ed. § 1402 (e)). United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334.
The agreed set of facts, embodied in the stipulation of submission, establish that export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)) is the proper basis for appraisement of the instant merchandise, and that such statutory values of the articles in question are the appraised values, less additions made by the importer on entry because of advances in similar cases.